
EXHIBIT 10.2
 

 
AMENDMENT TO CONTRACT OF EMPLOYMENT




BETWEEN:


CHENIERE LNG SERVICES, société à responsabilité limitée, registered at the Paris
Company Registry under number 488 841 685, the head office of which is at 29 rue
Bassano 75008 Paris and represented by Mr Charif Souki, Gérant


(hereafter Cheniere LNG Services SARL
will be referred to as "the Company")


AND :


Mr Jean ABITEBOUL of French nationality, residing at _______________


(hereafter referred to as "Mr Abiteboul" or "the Employee")


WHEREAS:


 
Mr ABITEBOUL was recruited by the Company under an indefinite term contract of
employment with effect from 20 February 2006 as Executive Director.
 
 
In undertaking his duties, Mr ABITEBOUL is required to travel abroad, for long
periods for the purposes of developing the commercial strategy and sourcing LNG
supply for the Group.
 
 
In 2010 however, it became apparent that Mr ABITEBOUL's role required his
frequent presence in the English office of the English branch of Cheniere Supply
& Marketing, Inc.
 


THE FOLLOWING HAS BEEN AGREED:
 
Mr ABITEBOUL's contract of employment dated 20 February 2006, will be modified
with effect from 30 April 2010, as follows:
 
Article 1 : Purpose of this amendment


With effect from 30 April 2010, Mr ABITEBOUL will be seconded by the Company to
the English branch of Cheniere Supply & Marketing, Inc., for a duration of a
maximum of up to twenty four months, to undertake the role set out in his
contract of employment.


The parties agree that this period of twenty four months will not in any event
be interpreted as a guarantee of employment for the Employee.


Any extension in the period of secondment of Mr ABITEBOUL to England in excess
of the twenty four month period mentioned above shall require a separate
amendment to his contract of employment.


The secondment may be terminated by the Company or by Mr ABITEBOUL with a notice
period of two months.


 
 
 

--------------------------------------------------------------------------------

 

Article 2: Situation during the secondment


During the period of his secondment, Mr ABITEBOUL will remain an employee of the
Company, and no other entity shall be able to modify or terminate his contract
of employment.


During the period of his secondment, Mr ABITEBOUL will continue to report to Mr
Charif Souki, or such other person who succeeds him in his role and report
regularly on the state of advancement of his mission.


Mr ABITEBOUL must comply with the internal rules within the Cheniere Group and
in general with all instructions which are given to him in terms of health and
safety.


Article 3 : Place and duration of work


During the secondment period, Mr ABITEBOUL will undertake his role at the head
office of the English branch of Cheniere Supply & Marketing Inc. in London.


Within the scope of his role, he may however be required to travel within or
outside of Europe.


Mr ABITEBOUL's working time shall be in accordance with his contract of
employment and in compliance with French law and public order provisions
relating to working time in England.


Article 4 : Basic remuneration




In order to take account of the time which Mr ABITEBOUL may pass abroad in the
interests of the Company for the development needs of the Company and in
carrying out the commercial strategy and sourcing LNG supply for the Group and
given the constraints and particular inconveniences linked to working abroad,
requiring regular trips outside of France, prior to 29 April 2010 Mr ABITEBOUL
was entitled to an expatriation indemnity in addition to his basic salary.  For
the period from 1 January to 29 April 2010, the level of this expatriation
indemnity was therefore 4,450.00 (four thousand four hundred and fifty) euros
per month and the basic salary was 15,027.08 euros (fifteen thousand and twenty
seven euros and eight centimes) per month.


It is agreed that from 30 April 2010 Mr ABITEBOUL shall no longer receive an
expatriation indemnity and his basic salary shall be increased with effect from
30 April 2010 to EUR 233,725 per annum, such sum being paid in equal monthly
instalments of EUR 19,477.08.


Mr ABITEBOUL's remuneration is agreed taking account of his responsibilities and
remunerates the time worked by Mr ABITEBOUL, subject to any contrary public
order provisions under English law.


The remuneration paid to Mr ABITEBOUL is subject to the necessary deductions
required by law.
A sum equivalent to the monthly euro value of this basic salary will be paid by
Cheniere Supply & Marketing, Inc. in Pounds Sterling on a monthly basis into a
bank account open for such purpose for Mr ABITEBOUL.


 

 
 

--------------------------------------------------------------------------------

 

Article 5 : Aid with mobility


5.1 Housing costs for the Employee in England


The parties recognise that the new organisation of Mr ABITEBOUL's role and his
secondment to England on a full-time basis will mean that the Employee must find
temporary accommodation in England.


In this regard, subject to Mr ABITEBOUL effectively looking for fixed
accommodation, Cheniere Supply & Marketing, Inc. will pay to the relevant
Landlord for Mr Abiteboul a contribution of a total sum in Pounds Sterling,
which is intended to cover expenses relating to Mr Abiteboul's temporary
housing, during the secondment, which sum shall not exceed the Euro equivalent
of a maximum of EUR 200,000 per annum (the "Housing Allowance").


In addition, at the commencement of the secondment period, Cheniere Supply &
Marketing, Inc. will pay to Mr ABITEBOUL reasonable installation costs on
presentation of receipts.


The sums paid to Mr ABITEBOUL by way of housing expenses are subject to the
relevant social security and other deductions as required by law.


For the avoidance of doubt, the amounts paid to Mr ABITEBOUL under clauses 5.1,
5.2 and 5.3 will not be taken into account for the purposes of calculating his
remuneration for the purposes of other payments to Mr ABITEBOUL, including
(without limitation) the calculation of  bonus payments, contributions to
retirement plans, payments on change of control, termination payments etc.


5.2 Tax equalisation


Cheniere Supply & Marketing, Inc. will also pay to Mr ABITEBOUL the sum of the
Pounds Sterling equivalent value of EUR 200,000 minus the Euro equivalent of the
Housing Allowance per annum by way of a contribution to a tax equalisation
payment.


5.3 Taxes


Cheniere Supply & Marketing, Inc. will pay the reasonable costs incurred by Mr
ABITEBOUL in engaging an accountant to assist him in the preparation of his tax
declarations of revenue as required in the UK and France on presentation of an
invoice.


In general, Mr ABITEBOUL remains responsible for all final declarations and the
payment of taxes.


Article 6 : Social protection / benefits in kind


To the extent compatible with the European regulations in force as at the date
of signature of this amendment, and during the period of his secondment, Mr.
Abiteboul will be affiliated to the U.K. state social security scheme for
purposes of U.K. National Insurance contributions, and the Company will take
reasonable steps to ensure that Mr ABITEBOUL will be affiliated to the French
State basic pension via a voluntary registration with the CFE (“Caisse des
Français à l’Etranger”). He will continue to benefit from the complementary
pensions ARRCO & AGIRC and from the PEE and PERCO plans implemented by the
Company.



 
 

--------------------------------------------------------------------------------

 

Mr ABITEBOUL will also be affiliated to the CFE for health insurance-disability
and work-related accident.


The contributions to the schemes above will be calculated on Mr ABITEBOUL’s
basic remuneration within the limit of applicable ceilings.


Mr ABITEBOUL will bear 40% of the CFE contributions. He will contribute to the
complementary pension funds ARRCO & AGIRC and to the PEE and PERCO in the same
way as if he had continued to work in France.


The relevant retirement contribution shall be calculated pursuant to French law
and the employee part of such charges shall be deducted as necessary from the
remuneration.


Mr ABITEBOUL will be provided with a complementary private health insurance
plan, and a complementary plan covering incapacity to work, disability and
death, subject to the terms of the relevant Group plan. The contributions to
these plans will be split between Mr ABITEBOUL and the company in the same way
as if he had continued to work in France.


Article 7 : Paid holidays


Mr ABITEBOUL will benefit from holiday as provided for under French law, subject
to any public order provisions under English law.


Article 8 : Termination of the secondment by Cheniere Supply & Marketing, Inc./
the Company / Situation on the return from secondment / Resignation by the
Employee


8.1 Termination of the secondment by Cheniere Supply & Marketing, Inc./ by the
Company


If Cheniere Supply & Marketing, Inc. cannot continue to receive the Employee as
seconded until the end of the secondment, the Employee will be repatriated by
the Company and the costs of repatriation will be paid by the Company subject to
the rules in place within the Group and on presentation of receipts (removal and
travel costs).


On his return, the Employee will return to the previous role which he occupied
before his secondment, in the conditions set out by his contract of
employment.  His remuneration will be equal to that provided for in article 4
paragraph 1 of this amendment as may be amended from time to time by consent, it
being understood that the additional benefits linked to the secondment abroad
and in particular the benefits set out in article 5, will no longer be
applicable.


However, the place of work within France may be amended within the Paris Region.


8.2 Resignation by the Employee


If Mr ABITEBOUL resigns from his post within the Company, thus terminating his
secondment and his contract of employment with the Company, the costs of his
repatriation will not be paid by the Company.


In such case, Mr ABITEBOUL will also be required, subject to the Company
agreeing otherwise, to respect his notice period of three (3) months, as set out
in the contract of employment dated 20 February 2006.



 
 

--------------------------------------------------------------------------------

 

Article 9: Applicable law and jurisdiction


This amendment is subject to French law, subject to any international public
order provisions.


In the event of any disputes concerning the interpretation, execution or
termination of this Amendment, the parties agree to bring any claims before the
French Courts.


All other terms of the contract of employment remain unchanged.


Signed at


On


In three copies.
 


/s/ Charif Souki
 
/s/ Jean Abiteboul
For the Company*
   
Mr Charif Souki
 
Mr ABITEBOUL*

 


In the presence of Cheniere Supply & Marketing, Inc.
 


* Faire précéder de la mention lu et approuvé

 
 

--------------------------------------------------------------------------------

 